Exhibit 10.1

NON NEGOTIABLE PROMISSORY NOTE

 

April 15, 2004

Jersey City, New Jersey

$750,000.00

FOR VALUE RECEIVED

, the undersigned, SMARTIRE SYSTEMS INC., a Yukon Corporation, with a principal
office located at Suite 150 -13151 Vanier Place, Richmond, British Columbia,
Canada V6V 2J1 (the "Company"), promises to pay CORNELL CAPITAL PARTNERS, LP
(the "Holder") at 101 Hudson Street - Suite 3606 Jersey City, New Jersey 07302
or other address as the Holder shall specify in writing, the principal sum of
Seven Hundred Fifty Thousand (U.S.) Dollars and 00/100 ($750,000.00), together
with interest thereon at the rate of eight percent (8%) per annum and will be
payable pursuant to the following terms:



1.

Amount of Note. The face amount of this Non Negotiable Promissory Note (this
"Note") plus interest at the rate of eight percent (8%) per annum shall be
payable to the Holder within one hundred twenty (120) days from the date hereof.



2. Intentionally Left Blank

.



3. Waiver and Consent

. To the fullest extent permitted by law and except as otherwise provided
herein, the Company waives demand, presentment, protest, notice of dishonor,
suit against or joinder of any other person, and all other requirements
necessary to charge or hold the Company liable with respect to this Note.



4. Costs, Indemnities and Expenses

. The Company agrees to pay all reasonable fees and costs incurred by the Holder
in collecting or securing or attempting to collect or secure this Note,
including reasonable attorneys' fees and expenses, whether or not involving
litigation and/or appellate or bankruptcy proceedings. The Company agrees to pay
any documentary stamp taxes, intangible taxes or other taxes which may now or
hereafter apply to this Note or any payment made in respect of this Note, and
the Company agrees to indemnify and hold the Holder harmless from and against
any liability, costs, attorneys' fees, penalties, interest or expenses relating
to any such taxes, as and when the same may be incurred.



5.

Event of Default. Upon an Event of Default (as defined below), the entire
principal balance and accrued interest outstanding under this Note, and all
other obligations of the Company under this Note, shall be immediately due and
payable without any action on the part of the Holder, and the Holder shall be
entitled to seek and institute any and all remedies available to it. No remedy
conferred under this Note upon the Holder is intended to be exclusive of any
other remedy available to the Holder, pursuant to the terms of this Note or
otherwise. No single or partial exercise by the



2

Holder of any right, power or remedy hereunder shall preclude any other or
further exercise thereof. The failure of the Holder to exercise any right or
remedy under this Note or otherwise, or delay in exercising such right or
remedy, shall not operate as a waiver thereof. An "Event of Default" shall be
deemed to have occurred upon the occurrence of any of the following: (i) the
Company should fail for any reason or for no reason to make payment of the
outstanding principal balance plus accrued interest pursuant to this Note within
the time prescribed herein or the Company fails to satisfy any other obligation
or requirement of the Company under this Note; or (ii) any proceedings under any
bankruptcy laws of the United States of America or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution, liquidation or
any similar law or statute of any jurisdiction now or hereinafter in effect
(whether in law or at equity) is filed by or against the Company or for all or
any part of its property.

6.

Maximum Interest Rate. In no event shall any agreed to or actual interest
charged, reserved or taken by the Holder as consideration for this Note exceed
the limits imposed by New Jersey law. In the event that the interest provisions
of this Note shall result at any time or for any reason in an effective rate of
interest that exceeds the maximum interest rate permitted by applicable law,
then without further agreement or notice the obligation to be fulfilled shall be
automatically reduced to such limit and all sums received by the Holder in
excess of those lawfully collectible as interest shall be applied against the
principal of this Note immediately upon the Holder's receipt thereof, with the
same force and effect as though the Company had specifically designated such
extra sums to be so applied to principal and the Holder had agreed to accept
such extra payment(s) as a premium-free prepayment or prepayments.



7.

Cancellation of Note. Upon the repayment by the Company of all of its
obligations hereunder to the Holder, including, without limitation, the face
amount of this Note, plus accrued but unpaid interest, the indebtedness
evidenced hereby shall be deemed canceled and paid in full. Except as otherwise
required by law or by the provisions of this Note, payments received by the
Holder hereunder shall be applied first against expenses and indemnities, next
against interest accrued on this Note, and next in reduction of the outstanding
principal balance of this Note.



8. Severability.

If any provision of this Note is, for any reason, invalid or unenforceable, the
remaining provisions of this Note will nevertheless be valid and enforceable and
will remain in full force and effect. Any provision of this Note that is held
invalid or unenforceable by a court of competent jurisdiction will be deemed
modified to the extent necessary to make it valid and enforceable and as so
modified will remain in full force and effect.



9. Amendment and Waiver.

This Note is non negotiable and may be amended, or any provision of this Note
may be waived, provided that any such amendment or waiver will be binding on a
party hereto only if such amendment or waiver is set forth in a writing executed
by the parties hereto. The waiver by any such party hereto of a breach of any
provision of this Note shall not operate or be construed as a waiver of any
other breach.



3

10. Successors.

Except as otherwise provided herein, this Note shall bind and inure to the
benefit of and be enforceable by the parties hereto and their permitted
successors and assigns.



11.

Assignment. This Note shall not be directly or indirectly assignable or
delegable by the Company.



12. No Strict Construction.

The language used in this Note will be deemed to be the language chosen by the
parties hereto to express their mutual intent, and no rule of strict
construction will be applied against any party.



13. Further Assurances.

Each party hereto will execute all documents and take such other actions as the
other party may reasonably request in order to consummate the transactions
provided for herein and to accomplish the purposes of this Note.



Notices, Consents, etc.

  Any notices, consents, waivers or other communications required or permitted
to be given under the terms hereof must be in writing and will be deemed to have
been delivered: (i) upon receipt, when delivered personally; (ii) upon receipt,
when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) trading day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:



If to the Company:

SmarTire Systems Inc.

 

Suite 150-13151 Vanier Place

 

Richmond, British Columbia

 

Canada, V6V 2J1

 

Attention: Robert V. Rudman, President

 

Telephone: (604) 276-9884

 

Facsimile: (604) 276-2353

 

 

With Copies to:

Sichenzia Ross Friedman Ference LLP

 

1065 Avenue of the Americas

 

New York, NY 10018

 

Attention: Gregory Sichenzia, Esq.

 

Telephone: (212) 930-9700

 

Facsimile: (212) 930-9725

 

 

If to Holder:

Cornell Capital Partners, LP

 

101 Hudson Street - Suite 3606

 

Jersey City, New Jersey 07302

 

Attention: Mark Angelo

 

Telephone: (201) 985-8300

 

Facsimile: (201) 985-8266

 

 

4

With Copies to:

Butler Gonzalez, LLP

 

1416 Morris Avenue - Suite 207

 

Union, New Jersey 07083

 

Attention: David Gonzalez, Esq.

 

Telephone: (908) 810-8588

 

Facsimile: (908) 810-0973

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) trading days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

15. Remedies, Other Obligations, Breaches and Injunctive Relief.

The Holder's remedies provided in this Note shall be cumulative and in addition
to all other remedies available to the Holder under this Note, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Holder contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Holder's right to pursue actual damages for any failure by the
Company to comply with the terms of this Note. Every right and remedy of the
Holder under any document executed in connection with this transaction,
including but not limited to this Note or under applicable law may be exercised
from time to time and as often as may be deemed expedient by the Holder. The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, and specific
performance without the necessity of showing economic loss and without any bond
or other security being required.



16. Governing Law; Jurisdiction.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New Jersey, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New Jersey or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New Jersey. Each party hereby irrevocably submits to the
exclusive jurisdiction of the Superior Courts of the State of New Jersey,
sitting in the city of Jersey City, Hudson County, New Jersey and the Federal
District Court for the District of New Jersey sitting in Newark, New Jersey, for
the adjudication of any dispute hereunder or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit,



5

action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.

17.

No Inconsistent Agreements. None of the parties hereto will hereafter enter into
any agreement which is inconsistent with the rights granted to the parties in
this Note.



18.

Third Parties. Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any person or entity, other than the parties
to this Note and their respective permitted successor and assigns, any rights or
remedies under or by reason of this Note.



19. Commitment Fee.

As a commitment fee for the Holder to loan the monies to the Company hereunder,
the Company shall pay to the Holder, upon execution hereof, a commitment fee of
Seventy-Five Thousand Dollars (U.S.) dollars ($75,000).



20. Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR THE HOLDER TO LOAN TO THE
COMPANY THE MONIES HEREUNDER, THE COMPANY HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY AND
ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.

21. Entire Agreement

.  This Note (including the recitals hereto) sets forth the entire understanding
of the parties with respect to the subject matter hereof, and shall not be
modified or affected by any offer, proposal, statement or representation, oral
or written, made by or for any party in connection with the negotiation of the
terms hereof, and may be modified only by instruments signed by all of the
parties hereto.



 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6

IN WITNESS WHEREOF

, this Note is executed by the undersigned as of the date hereof.



 

 

CORNELL CAPITAL PARTNERS, LP

 

 

 

By: Yorkville Advisors, LLC

 

Its: General Partner

 

 

 

By: /s/Mark Angelo

 

Name: Mark Angelo

 

Its: President and Portfolio Manager

 

 





 

COMPANY:

 

SMARTIRE SYSTEMS INC.

 

 

 

By: /s/Robert Rudman

 

Name: Robert V. Rudman

 

Title: President

 

 

 

 